internal_revenue_service number release date index number ---------------- --------------------- ------------------------------------------------------------ -------- ------------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-125623-18 date april taxpayer ----------------------------------------------------------------- year year year state ------- ------- ------- ---------- dear --------------- this letter is in reply to your request for consent to revoke taxpayer’s election under sec_831 of the internal_revenue_code effective for the taxable_year beginning year facts taxpayer is a legal defense insurance program that was formed in year in state taxpayer is an insurance_company other than a life_insurance_company in year taxpayer elected to be taxed only on its taxable_investment_income pursuant to sec_831 since year taxpayer’s business has increased and taxpayer’s premium revenue now exceeds the limitation of sec_831 taxpayer requests to revoke its election under sec_831 taxpayer has no net operating losses taxpayer represents that it will not make a future sec_831 election plr-125623-18 law and analysis sec_831 imposes a tax for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax to the tax imposed by sec_831 for certain insurance_companies the alternative_tax for these companies is a tax computed for each year by multiplying the taxable_investment_income defined in sec_834 of the company for the taxable_year by the rates in sec_11 sec_831 provides that the alternative_tax applies to every insurance_company other than a life_insurance_company if i the company’s net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure adjusted for inflation ii the company meets the diversification requirements laid out in subparagraph b of the section and iii the company elects the application of sec_831 the alternative_tax for the taxable_year section f of the technical_and_miscellaneous_revenue_act_of_1988 added the flush paragraph following sec_831 now sec_831 which states the following the election under clause iii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of the clauses i and ii are met such an election once made may be revoked only with the consent of the secretary this clarification reflects congress’ intent that the election not be used as a means of eliminating tax_liability eg by making the election only for the years the taxpayer does not have net operating losses s rep no 100th congress 2d sess taxpayer represents that its business has increased to the point that it exceeds the premium limitation of sec_831 taxpayer represents it has no net operating losses and is not revoking its election as a means of eliminating tax_liability further taxpayer represents that it will not make a future sec_831 election conclusion consent is hereby granted to taxpayer to revoke its sec_831 election effective for year provided that taxpayer does not make an election under sec_831 to be taxed on only its investment_income for any of the first five years following the year to which the consent relates plr-125623-18 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request_for_ruling and it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including but not limited to whether any part of taxpayer’s business constitutes insurance whether taxpayer qualified as an insurance_company for any year involved or whether taxpayer was properly taxed under sec_831 for any year this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant sincerely john e glover senior counsel branch associate chief_counsel financial institutions and products cc
